902 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward E. STALLINGS, Plaintiff-Appellant,v.Monika M. STALLINGS;  Milford K. Kirby;  George F. Bason,Sr.;  Phillip O. Redwine, in his official capacity as WakeCounty District Court Judge;  L.W. Payne, in his officialcapacity as Wake County District Court Judge;  William A.Creech, in his official capacity as Wake County DistrictCourt Judge, Defendants-Appellees.
No. 89-3287.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1989.Decided April 18, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (C/A No. 89-192-5-CIV)
Edward E. Stallings, appellant pro se.
C. Miller Sigmon, Nichols, Miller & Sigmon, Raleigh, N.C.;    Charles Jerome Murray, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
Milford K. Kirby, appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Edward E. Stallings appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stallings v. Stallings, C/A No. 89-192-5 (E.D.N.C. June 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED